Citation Nr: 0706014	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial compensable evaluation for 
migraines for the period from May 1, 2001 to February 17, 
2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
migraines from February 18, 2003.  

4.  Entitlement to an evaluation in excess of 50 percent for 
migraines from July 18, 2005.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with spondylosis, for the period 
from May 1, 2003 to July 17, 2005.  

6.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with spondylosis from July 18, 2005.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.  

9.  Entitlement to an initial compensable evaluation for left 
tibia osteochondroma, claimed as shin splints. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1982 and from April 1984 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decisions of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2004, but was remanded for additional development.  
The requested development has been completed, and the appeal 
has been returned to the Board for further review.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran did not experience a prostrating migraines 
averaging one every two months prior to February 18, 2003.  

2.  The veteran has experienced very frequent and completely 
prostrating migraines productive of severe economic 
inadaptability since February 18, 2003.  

3.  Prior to July 18, 2005, the veteran's lumbar strain with 
spondylosis was characterized by pain on motion, and no more 
than slight limitation of motion without evidence of 
restriction of forward flexion to less than 60 percent, 
combined range of motion of 120 degrees, muscle spasm; 
abnormal spinal contour, loss of lateral spinal motion, or 
neurologic impairment.  

4.  From July 18, 2005, the veteran's lumbar strain with 
spondylosis was characterized by forward flexion of the 
thoracolumbar spine limited to 30 degrees, but without 
ankylosis, or neurologic impairment 

5.  The service connected knee disabilities are manifested by 
limitation of flexion to 90 degrees with consideration of 
functional impairment; but without limitation of extension, 
instability, or subluxation.

6.  The veteran has slight limitation of motion of the left 
ankle, even after consideration of the effects of pain, 
weakness, incoordination, and fatigability.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
migraine headaches have not been met for the period from May 
1, 2001 to February 17, 2003.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).  

2.  The criteria for an evaluation of 50 percent for 
migraines have been met since February 18, 2003.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

3.  The criteria for an initial evaluation in excess of 10 
percent for lumbar strain with spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5003, 
5292, 5295, 5237, 5243 (2002, 2003 & 2006). 

4.  The criteria for an evaluation of 40 percent have been 
met for lumbar strain with spondylosis since July 18, 2005.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5003, 
5292, 5295 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 
5237, 5243 (2006).

5.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.59, 4.71a, Code 5003, 5019, 5260, 5261 (2006). 

6.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.59, 4.71a, Code 5003, 5019, 5257, 5260, 
5261.

7.  The criteria for entitlement to an initial compensable 
evaluation for left tibia osteochondroma, claimed as shin 
splints, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.71a, Code 5003, 5014, 
5257, 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Appeals Management Center (AMC) provided 
initial VCAA notice by letter dated in February 2004.  
Additional VCAA notice was sent to the veteran in January 
2005.  These notices included the type of evidence needed to 
substantiate the claims for higher initial evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded recent VA examinations of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

These appeals involve the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has held that at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Migraines

Entitlement to service connection for migraines was 
established in the May 2001 rating decision.  A zero percent 
evaluation was assigned for this disability, effective from 
May 1, 2001.  A February 2005 rating decision increased the 
evaluation for this disability to 30 percent, effective from 
February 18, 2003.  The current 50 percent evaluation was 
assigned in an October 2005 rating decision, effective July 
18, 2005.

The veteran's disability is evaluated under the rating code 
for migraines.  Migraines that are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits a 10 percent evaluation.  Less frequent 
attacks are evaluated as zero percent disabling.  38 C.F.R. 
§ 4.124a, Code 8100.  

Initial Evaluation

In October 2000, the veteran was afforded a VA examination 
shortly before his discharge from service.  He recalled maybe 
two or three severe migraine episodes a year, but on four or 
five occasions the pain had been so severe that he passed 
out.  He had no history of head injuries and was currently 
asymptomatic.  There were no other associated cerebral 
symptoms and he took no prophylactic therapy.  The dizziness 
and blackouts mentioned were probably related to his 
headaches.  The diagnoses included migraine headaches with 
dizziness and black out spells related to the migraine 
headaches.  

VA treatment records from 2001 to 2002 show that the veteran 
had a history of migraines.  These records note a history of 
migraines on several occasions, but do not show treatment for 
current symptoms.  April 2002 records note that the veteran 
had an episode of dizziness which almost caused him to pass 
out the previous night.  He continued to feel dizzy.  
However, there is no indication that the veteran reported 
migraine symptoms, and the examiner did not attribute the 
dizziness to migraines.  June 2002 records note a report of a 
headache.  

The evidence for the period from May 1, 2001 to February 18, 
2003 does not show any prostrating attacks.  Absent such 
attacks his symptomatology did not more nearly resemble that 
required for the next highest evaluation during this period.  
38 C.F.R. § 4.124a, Code 8100.  


From February 18, 2003

Health records dated February 18, 2003 indicate that the 
veteran was experiencing anger and dizziness.  There was a 
headache in the right temporal area and behind the right eye.  
The assessment was a post concussion headache.  

Treatment records dated April 7, 2003 from a military base 
show that the veteran had sustained a facial injury on 
February 6, 2003, when he fell and his face hit the ground.  
He initially had symptoms of irritability, anger and rage 
after the accident.  He later developed dizziness, 
hyperacusis, and balance difficulty, with headaches and 
oscillopsia.  He was not currently working.  His history of 
migraine headaches was noted.  The impression was that the 
symptoms were consistent with post concussion syndrome with 
headache, irritability, mood changes, dizziness, and sleep 
disturbances.  This was in spite of the fact that the veteran 
did not lose consciousness following his injury.  

May 27, 2003 VA treatment records show that the veteran had 
been experiencing on and off headaches for two weeks.  He had 
migraines that lasted three days a week and reported that he 
had been in bed the past three days.  

The veteran was seen for migraines on two occasions in June 
2003.  

In a February 2004 letter a friend of the veteran, who was a 
doctor, stated that the veteran was a very different person 
after his accident, and had problems with anger and anxiety.  

The veteran underwent a VA neurological examination on 
February 26, 2004.  The examiner noted that the veteran 
brought medical records spanning the last year and a half, 
and that all computerized records from the VA were reviewed, 
but that the claims folder was not available for review.  

The veteran gave a history of rare headaches as a child and 
headaches in his twenties that occurred once a month.  The 
veteran began to experience an increase in the number and 
severity of headaches in the late 1980s.  These were so 
severe that he would sometimes pass out.  In February 2003, 
he suffered a loss of consciousness with concussion and 
subsequent post concussion syndrome.  His headaches were 
intermingled with pseudoseizures, which became very evident 
after the traumatic brain injury, but testing indicated no 
brain area of seizure activity.  

The veteran was currently using medication for seizure 
control and migraine prevention, but still went to the 
emergency department two or three times a month in order to 
get an injection.  On examination, the veteran's headaches 
were noted to occur two to four times a week, and to last 
anywhere from an hour to a day.  He did not drive due to his 
seizures.  He had extreme photosensitivity and noise 
sensitivity, and he also had smell sensitivity during 
headaches.  His headaches were relieved by an injection and 
lying down in a dark quiet room.  The diagnoses included 
migraines with ischemia, pseudoseizures, and post concussion 
syndrome.  It was the examiner's opinion that the veteran 
experienced at least one prostrating migraine attack per week 
as documented by his emergency department records.  

A November 2004 addendum to the February 2004 VA examination 
notes that the veteran's claims folder had been reviewed.  
The examiner noted that the April 2003 records had agreed 
with her findings.  She opined that the veteran's post 
concussion syndrome had contributed to an increase in the 
number of headaches and the duration of the headaches.  The 
pseudoseizures also contributed to the increase in headaches.  
The economic impact was severe.  

A July 2005 letter from a private nurse practitioner notes 
that she had treated the veteran for the past nine months.  
He experienced daily migraine type headaches, dizziness, 
confusion, mood changes, and sleep disturbances.  The 
seizures were becoming more frequent and his headaches 
persisted on a daily basis.  

The February 26, 2004 VA examination shows that the veteran 
experienced at least one prostrating migrainous attack per 
week as documented by the emergency department records.  The 
addendum to this report stated that this would result in 
severe economic impact.  The examiner specifically found that 
this level of disability had been present since at least 
April 2003, and there is evidence of this level of disability 
since February 18, 2003.  Accordingly, the Board finds that 
the criteria for a 50 percent evaluation have been met since 
February 18, 2003.  38 C.F.R. § 4.124a, Code 8100.  

The current 50 percent evaluation is the highest schedular 
evaluation for migraines.  38 C.F.R. § 4.124a, Code 8100.  

The Board has considered entitlement to an increased 
evaluation under other rating codes, but there are none that 
are more appropriate for the veteran's service connected 
migraines, given that Diagnostic Code 8100 is specific to the 
veteran's disability, and there is no other such code.  
Although the veteran's post service accident clearly 
aggravated his service connected migraine headaches, the 
Board notes that the veteran is not service connected for a 
post concussive syndrome.  Therefore, entitlement to a higher 
evaluation under this rating code is not appropriate.  

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown.  The 50 
percent evaluation is intended to compensate for severe 
economic impairment.  The veteran has not been employed since 
February 11, 2003.  Hence, there could not be marked 
interference with any current employment since that date.  
Prior to that date, the contemporaneous evidence showed that 
the disability was essentially asymptomatic, and there were 
no reports that it affected his employment.

Referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  However, the Board also notes that 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities has 
been established, and has been in effect from July 18, 2005.  

Lumbar Spine

Entitlement to service connection for lumbar strain was 
established in a May 2001 rating decision.  A 10 percent 
evaluation was assigned for this disability under the rating 
code for lumbosacral strain, effective from May 1, 2001.  An 
October 2005 rating decision increased the evaluation for 
this disability to 20 percent, effective from July 18, 2005, 
under Diagnostic Code 5003, pertaining to arthritis, and 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  

Because the rating criteria for low back disabilities were 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the Supreme Court and United States Court of Appeals for the 
Federal Circuit); see also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The law "precludes an effective date earlier than the 
effective date of the liberalizing...regulation," but the Board 
must, nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claim 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a.

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

The veteran's back disability has been characterized as the 
residuals of lumbar strain with spondylosis.  The veteran's 
low back disability was originally evaluated under 38 C.F.R. 
§ 4.71, Diagnostic Code 5295 (2002), which is the rating code 
for lumbosacral strain.  

DC 5295 provided a 10 percent rating for characteristic pain 
on motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent disability evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Code 5295 (2003).

As the evidence shows that the veteran has arthritis of the 
lumbar spine, and the rating code for limitation of the 
lumbar spine is also for consideration.  Severe limitation of 
motion of the lumbar spine was evaluated as 40 percent 
disabling.  Moderate limitation of motion warranted a 20 
percent evaluation.  Slight limitation of motion was 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5003, 5292 (2003).  

Effective on September 26, 2003, lumbosacral strain is to be 
evaluated under the new general rating formula for diseases 
and injuries of the spine.  The most recent rating decisions 
have evaluated the back disability under the rating code for 
degenerative arthritis of the spine.  This disability is also 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Code 5237.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

Initial Evaluation

The October 2000 VA examination included an examination of 
the veteran's back disability.  He reported that excessive 
use of his back such as bending, lifting, or sharp jolts 
would cause him to have excessive pain.  It was sometimes 
difficult for him to bend down due to spasms.  On 
examination, the lumbar spine had flexion from zero to 95 
degrees, extension from zero to 35 degrees, right and left 
lateral motion from zero to 40 degrees, and right and left 
rotation from zero to 35 degrees.  Deep flexion was 
productive of spasm in the lower back and pain.  Right 
lateral flexion was also productive of pain.  An X-ray study 
revealed mild diffuse lumbar spondylosis, but was otherwise 
within normal limits.  The diagnosis was lumbar strain with 
residuals and mild diffuse lumbar spondylosis.  

VA treatment records dated from 2001 to 2002 note that the 
veteran has a history of low back pain.  In August 2001, the 
veteran complained of a constant dull ache of his low back at 
a level of 3 or 4 on a scale of 10, which intermittently 
increased to a 6 or 7.  September 2001 and October 2001 
physical therapy records note that the veteran was given 
exercises and was seen for ultrasound for his back, and that 
he reported continued pain.  

January 2002 records show that the veteran had been 
experiencing a dull to sharp mid to upper back pain for four 
to five days that was worse on certain movements and 
minimally relieved with rest.  There were no other symptoms.  
The range of motion was full.  The assessment was acute 
myofascial strain.

The veteran underwent a VA neurologic examination of his back 
in February 2004.  The claims folder was not available for 
review by the examiner, although computerized VA records and 
records brought by the veteran dating from 2003 were 
reviewed.  The veteran stated that he did not have bowel or 
bladder involvement with the back.  He reported pain, 
stiffness, and weakness with his back pain.  His symptoms 
occurred whenever he lifted too much and was distributed in 
the low back and legs.  The pain would last for days. 

On examination, the veteran walked unaided and without any 
supportive devices.  He could walk for an unlimited distance 
unless he experienced a flare-up.  The sensory examination 
showed equal sensation with no deficits.  The motor 
examination showed no atrophy and there was equal strength 
and tone.  Reflexes were brisk and equal.  The diagnosis was 
back pain, and the examiner opined that the veteran did not 
have any paralysis, either complete or incomplete.  The 
examiner further opined that the veteran did not have any 
neuritis or neuralgia on a continuing basis, although he 
might have radicular symptoms during a flare-up.  

A February 2004 X-ray study found that the disc spaces were 
preserved.  The impression was minimal marginal osteophyte 
formation at the anterior aspect of the upper border of the 
vertebra of L5 from degenerative changes.  

The veteran underwent a VA orthopedic examination in March 
2004.  The claims folder was reviewed by the examiner.  The 
lumbar spine had 80 degrees of forward flexion, 40 degrees of 
right and left lateral bending, 75 degrees of right and left 
rotation, and 30 degrees of extension.  There was mild 
grimacing on testing of the lumbar spine, and on questioning 
the veteran pointed to his lower back.  There was no muscle 
spasm on extreme forward bending and no unilateral loss of 
lateral spine motion in the standing position.  

In a November 2004 addendum to the February 2004 neurologic 
evaluation, the examiner noted that the claims folder was 
reviewed.  The examiner stated that the review did not change 
her opinion.  The veteran might suffer from neuralgia during 
an acute flare-up but it was not present all the time.  The 
examination was negative and the radiologic findings 
supported the conclusion that there was no central canal 
stenosis or foraminal nerve involvement.  

While the October 2000 VA examination notes the veteran's 
report that he had problems bending forward due to spasms, 
and spasm were elicited on forward bending.  None one of the 
medical records dated from May 2001 to June 2005 show that 
the veteran had muscle spasm.  The March 2004 VA examination 
specifically found that the veteran did not have muscle 
spasm.  Moreover, the evidence shows that did not have 
unilateral loss of lateral spine motion in a standing 
position.  The veteran had full range of motion or at most 
slight limitation of motion during this period.  Therefore, 
the criteria for an increased evaluation under the old rating 
code are not met.  The veteran had pain on forward bending, 
but this is contemplated by the rating criteria for a 10 
percent evaluation.  There was no additional limitation due 
to weakness, fatigue, or incoordination during this period.  
See 38 C.F.R. § 4.71a, Code 5295 (2003).  

The examinations during this period also show that the 
veteran had most of the normal range of motion as defined in 
the current rating schedule.  Therefore, he did not have more 
than mild limitation of motion.  An increased rating would 
not be warranted under the old Diagnostic Code 5292.

No neurologic impairment, or periods of physician prescribed 
bedrest were reported prior to July 18, 2005.  He could not 
be found to have more than mild intervertebral disc disease, 
hence a higher rating could not be provided under the various 
criteria referable to that disease. 

The Board has also considered entitlement to a higher 
evaluation under the current formula for rating disabilities 
of the spine.  The veteran's forward flexion was well beyond 
60 degrees and the combined range of motion was well beyond 
120 degrees, even after consideration of additional loss of 
motion due to pain, weakness, fatigability or incoordination.  
As noted, there was no muscle spasm, and there was no 
evidence of abnormal gait or spinal contour due to spasms.  
Therefore, the criteria for a 20 percent evaluation were not 
met prior to July 18, 2005.  38 C.F.R. § 4.71a, Code 5237.

From July 18, 2005

The veteran underwent a VA fee basis examination on July 18, 
2005.  He reported that he experienced continuous lumbar 
spine pain.  The pain was localized.  On average, the pain 
was a 6 on a scale to 10.  The pain could be elicited by 
physical activity but was relieved by bed rest and 
medication.  He related incapacitating episodes as often as 
twice a month lasting for two days.  The veteran reported 24 
incidents of incapacitation over the past year for a total of 
48 days.  The veteran was unable to walk for over 30 minutes 
or sit for over 10 minutes.  

On examination, there were complaints of radiating pain on 
movement, and bilateral straight leg raising was positive at 
40 degrees.  The veteran had muscle spasm and tenderness of 
the paraspinous muscles.  Straight leg raising was positive 
on each side.  There was no ankylosis.  The range of motion 
was 70 degrees of flexion, with pain at 30 degrees; 15 
degrees of extension with pain at 5 degrees; 20 degrees of 
right and left lateral flexion with pain at 10 degrees, and 
30 degrees of right and left rotation.  The veteran was 
additionally impaired due to pain from repetitive use, as 
well as lack of endurance.  It was not additionally limited 
by fatigue, weakness, or incoordination.  The examiner stated 
that he was unable to determine if this resulted in 
additional limitation of movement in terms of degrees.  

There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  A neurological 
examination of the lower extremities showed normal motor and 
sensory function.  An X-ray study revealed degenerative 
arthritis and joint narrowing of the lumbar spine, with 
narrowing of the T12 to L1 disc.  The examiner stated that 
the established diagnosis of lumbar strain with spondylosis 
was changed to degenerative disc disease and spondylosis.  
The diagnosis was degenerative disc disease and spondylosis.  

The veteran had an additional fee basis examination in June 
2006.  He reported constant back pain, as well as stiffness 
and weakness.  Pain severity was 10 out of 10 at the highest 
level, and was elicited by physical activity or prolonged 
sitting, standing, or walking.  Pain was relieved by rest and 
anti-inflammatory medications.  The veteran required complete 
bed rest during the highest levels of pain.  Functional 
impairment included an inability to walk, stand, or lift for 
extended periods of time.  

On examination, there was no evidence of radiation of pain, 
spasms, or tenderness.  Straight leg raising was negative 
bilaterally.  The spine was not in any fixed position or 
ankylosed.  The lumbar range of motion showed extension to 20 
degrees with pain at that point.  The rest of the range of 
motion was within normal limits.  There was evidence of pain, 
weakness, and lack of endurance without evidence of 
incoordination or fatigue after repetitive use.  The major 
functional impairment was pain, but the examiner was unable 
to state the additional limitation in degrees without 
speculation.  

The neurological examination of the lower extremities was 
normal.  An X-ray study with multiple views showed good 
alignment of the lumbar spine with the disc spaces preserved 
and vertebral body height maintained.  The impression was a 
negative lumbar spine.  The examiner concluded that the 
current diagnosis was chronic lumbosacral strain.  The 
diagnosis had been changed because there was no spondylosis 
found on X-ray study.  

The July 2005 examination showed pain on forward flexion at 
30 degrees.  Applying the prescriptions of DeLuca, this 
evidence must be read as showing that the veteran met the 
criteria for a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The more recent VA examination reported that the range of 
motion was normal, but acknowledged that there was additional 
limitation due to functional factors.  The more recent 
examiner was incapable of stating degrees of additional 
limitation, so the recent findings are not necessarily 
incompatible with those reported on the July 2005 
examination.  Resolving reasonable doubt in the veteran's 
favor, the evidence is in favor of the grant of a 40 percent 
rating effective July 18, 2005.

Limitation of forward flexion to 30 degrees was not shown 
prior to the July 18, 2005 examination.

The 40 percent rating is the highest evaluation under old 
Diagnostic Codes 5292 and 5295.  

The oldest version of Diagnostic Code 5293 did provide for a 
60 percent rating, but required pronounced intervertebral 
disc disease with findings appropriate to the site of the 
diseased disc.  No examination has shown neurologic 
manifestations, therefore, a higher evaluation would not be 
warranted under that code.

Newer versions of the criteria for rating intervertebral disc 
disease provide for a higher rating on the basis of physician 
prescribed bedrest.  While the veteran has reported periods 
when he has relied on bedrest to treat back symptoms, there 
is no evidence that such bedrest was doctor prescribed, and 
treatment records do not reflect that the back disability has 
been treated with bedrest.

Examiners have found that there is no ankylosis of the lumbar 
spine, and there have been no findings of compensable 
neurologic impairment with examiners finding no neuritis, 
neuralgia or nerve paralysis.  Accordingly, a higher rating 
is not warranted under the newest rating criteria.  

Knees

Entitlement to service connection for right knee 
patellofemoral syndrome and left knee patellofemoral syndrome 
was established in the May 2001 rating decision.  A 10 
percent evaluation was assigned for each of these 
disabilities.  

The rating schedule does not contain an entry for 
patellofemoral syndrome.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's patellofemoral syndrome has been evaluated by 
analogy to bursitis.  Bursitis is rated on limitation of 
motion of the affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5019.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Flexion of the knee that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

The normal range of motion for the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II. 

Functional impairment due to factors such as pain on 
movement, weakened movement, excess fatigability, and 
incoordination must be considered as well.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

At the October 2000 VA examination, the veteran reported pain 
in both knees with walking, squatting, climbing stairs or 
jumping.  He had some stiffness but no real instability.  He 
had experienced locking in the past but not recently.  The 
veteran did very little running anymore due to the pain, but 
it did not interfere with his walking.  On examination, the 
veteran had some modest tenderness over the prepatellar 
ligament areas.  The knees had a normal range of motion with 
no abnormal findings and no pain on movement.  The Drawer and 
McMurray tests were negative.  The diagnoses included 
bilateral patellofemoral syndrome.  An X-ray study conducted 
at this time did not show arthritic changes, and was normal 
for each knee. 

VA treatment records dated 2001 to 2002 note that the veteran 
had a history of disabilities that included bilateral knee 
pain on several occasions.  November 2001 X-ray studies 
reveal that no bone or joint abnormality was seen.  
July 2002 records state he was seen for follow up for 
bilateral knee pain as well as other disabilities. 

An X-ray study conducted in February 2004 was negative except 
for minimal exostosis at the lateral aspect of the proximal 
metaphysis of the left tibia.  

The veteran underwent a VA examination in March 2004.  The 
claims folder was reviewed in conjunction with the 
examination.  The examiner said that there had been no change 
since January 2003.  The knees were stable, with range of 
motion from zero to 140 degrees.  There was mild peripatellar 
pain but no lateral subluxation.  There was no weakened 
movement, excess fatigability or incoordination for either 
knee, and no additional loss of range of motion due to these 
factors.  

At the July 2005 VA fee basis examination; the veteran 
described his symptoms as anterior knee pain and a grinding 
sensation.  These symptoms occurred constantly.  The 
veteran's functional impairment was that he could not climb 
or descend over four stairs during flares-ups.  On 
examination, the veteran had full range of motion in each 
knee, although pain was noted at 90 degrees of flexion.  The 
examiner stated that there was additional limitation after 
repetitive use due to pain, weakness, lack of endurance, and 
incoordination, but not fatigue.  These factors additionally 
limited the joint function by more than 60 degrees.  An X-ray 
study was normal.  The diagnosis was bilateral patellofemoral 
syndrome.  

The veteran had an additional VA fee basis examination in 
June 2006.  He reported symptoms of weakness, stiffness, 
swelling, heat, and giving way.  He also reported constant 
pain, which he described as an 8 on a scale of 10.  The pain 
was relieved by medication and bed rest.  The functional 
impairment was an inability to stand, walk, or kneel for 
extended periods of time.  On examination, there was positive 
guarding of the knees bilaterally.  There was no evidence of 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  The range of motion was 120 degrees of flexion 
with pain at that point, and zero degrees of flexion.  
Repetitive use additionally limited the veteran due to pain, 
weakness, and lack of endurance without evidence of 
incoordination or fatigue.  The examiner was unable to 
determine additional limitation in terms of degrees.  The 
ligaments all tested negative bilaterally.  The X-ray studies 
were negative for each knee.  

The Board finds that entitlement to an increased evaluation 
is not warranted for either knee.  The examination which 
showed the greatest limitation of motion was the July 2005 VA 
examination.  This examination found that the veteran had a 
normal range of motion in each knee, although pain was noted 
at 90 degrees.  The examiner stated that factors such as 
pain, weakness, lack of endurance, and incoordination after 
repetitive use limited the range of motion by 60 degrees, 
which would equate to 80 degrees of flexion.  This does not 
equate to the 30 degrees of flexion required for a 20 percent 
evaluation.  The Board further notes that the October 2000 
and March 2004 examinations showed full range of motion 
without additional limitation due to pain, weakness, lack of 
endurance, or incoordination, and that the June 2006 
examination showed 120 degrees of flexion with additional 
limitations after repeated usage.  Again, none of these 
findings equate to the 30 degrees of flexion required for a 
20 percent evaluation.  The veteran was found to have full 
extension on every examination, so these rating codes also 
does not provide for a higher rating.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Code 5260, 5261.  

The Board has considered entitlement to separate evaluations 
for limitation of flexion and extension, but as noted above, 
none of the evidence demonstrates limitation of extension.  
Thus, separate evaluations are not warranted.  VAOPGCPREC 9-
2004.  

In addition, entitlement to separate evaluations under the 
rating codes for limitation of motion and instability have 
been considered, but as every examination is negative for 
instability, separate evaluations are not for assignment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257, VAOPGCPREC 9-98.  



Left Tibia Osteochondroma

Entitlement to service connection for left tibia 
osteochondroma, claimed as shin splints, was established in 
the May 2001 rating decision.  A zero percent evaluation was 
assigned for this disability, which remains in effect.  

The veteran's left shin disability is evaluated by analogy to 
the rating code for osteomalacia.  As with the rating code 
for bursitis discussed above, this disability is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. §§ 4.20, 4.71a, Code 5014.  

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Normal range of motion of an ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

The October 2000 VA examination noted that the veteran 
suffered from shin splints, which had not been a recent 
problem since he had stopped running.  The left ankle was 
normal, with full range of motion and no instability.  The 
diagnoses included status post shin splints with 
osteochondroma, lateral proximal left tibia.  

The March 2004 examination stated that the left shin splints 
had resolved, and that there was no current disability as a 
result of shin splints. 

The July 2005 examination states that the veteran's 
disability occurred after runs and long walks.  The symptoms 
appeared intermittently as often as three times a year, with 
each occurrence lasting for two weeks.  The ability to walk 
was limited to five minutes at a time.  The bone had never 
been infected, and the veteran was not receiving any 
treatment.  The range of motion of the left ankle was 20 
degrees of dorsiflexion and 40 degrees of plantar flexion, 
without additional loss due to pain.  

At the June 2006 examination, the veteran reported pain in 
his left leg on a constant basis.  He described the pain as a 
10 on a scale of 10.  Functional impairment included 
difficulty standing or walking for extended periods of time.  
On examination, there was no deformity, with a normal range 
of motion.  There was no additional impairment due to pain, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner noted that the veteran's 
osteochondroma is a benign condition.  

The Board finds that entitlement to an increased evaluation 
for the veteran's left tibia osteochondroma is not warranted.  
The October 2000 and March 2004 examinations were unable to 
find any current residuals of this disability.  Every 
examination has found that the veteran has normal or near 
normal range of motion.  This does not equate to the moderate 
limitation of motion required for a 10 percent evaluation.  
Furthermore, each examination states that there is no 
additional limitation due to pain, weakness, lack of 
endurance, or incoordination.  In reaching this decision, the 
Board notes the veteran's subjective description of his pain 
as 10 on a scale of 10 at the June 2006 examination.  
However, on objective examination the veteran continued to 
have a full range of motion that was not limited by pain or 
other factors.  The veteran indicated at the June 2005 
examination that his symptoms occur only two or three times a 
year.  The veteran's symptomatology does not more nearly 
resemble that of the moderate limitation of motion required 
for a 10 percent evaluation for the veteran's left tibia 
osteochondroma.  38 C.F.R. § 4.71a, Code 5271.  










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for 
migraines is denied for the period from May 1, 2001 to 
February 17, 2003. 

Entitlement to an initial evaluation of 50 percent for 
migraines is granted, effective February 18, 2003. 

Entitlement to an initial evaluation in excess of 50 percent 
for migraines is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain with spondylosis is denied for the period 
from May 1, 2001 to July 17, 2005. 

Entitlement to an initial 40 percent evaluation for lumbar 
strain with spondylosis is granted, effective July 18, 2005. 

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee is denied. 

Entitlement to an initial compensable evaluation for left 
tibia osteochondroma, claimed as shin splints, is denied. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The service medical records include findings of sinusitis as 
late as January 1998.  The October 2000 VA examination 
included a diagnosis of status post sinusitis times one, 
resolved, with no significant pathology present.  The May 
2001 rating decision denied entitlement to service connection 
for sinusitis on the basis that this disorder resolved 
without leaving any current disability.  

A February 2003 private X-ray study noted densities of both 
maxillary sinuses.  The findings included questionable 
sinusitis.  

The veteran has essentially reported a continuity of 
symptomatology since service.  In this case, where there is 
evidence of the sinusitis in service, evidence that he may 
continue to have sinusitis and some indication of a link 
between the current findings and service, VA has an 
obligation to provide the veteran with an examination and to 
obtain a medical opinion.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine whether he has current 
sinusitis and, if so, whether it is 
related to the sinusitis for which he was 
treated in service.  All indicated tests 
and studies should be completed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination and review of the claims 
folder, the examiner should answer the 
following questions:  1) Does the veteran 
have current sinusitis or its residuals?  
2) If the veteran is found to have 
current sinusitis or its residuals, is it 
as likely as not (50 percent probability 
or more) that this disability is related 
to a disease or injury in active service?  
The reasons for all opinions should be 
included.  

2.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
any benefit sought on appeal, remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


